OMB APPROVAL OMB Number: 3235-0578 Expires: March 31, 2019 Estimated average burden hours per response: UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-7986 The Alger Institutional Funds (Exact name of registrant as specified in charter) 360 Park Avenue South, New York, New York 10010 (Address of principal executive offices) (Zip code) Mr. Hal Liebes Fred Alger Management, Inc. 360 Park Avenue South New York, New York 10010 (Name and address of agent for service) Registrant's telephone number, including area code: 212-806-8800 Date of fiscal year end: October 31 Date of reporting period: July 31, 2016 ITEM 1. Schedule of Investments. - 2 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION INSTITUTIONAL FUND Schedule of Investments July 31, 2016 (Unaudited) COMMON STOCKS—96.0% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc.* ,@,(a) 124,658 $ AEROSPACE & DEFENSE—4.4% Honeywell International, Inc. 1,228,259 142,883,369 Lockheed Martin Corp. 64,371 16,268,483 TransDigm Group, Inc.* 15,600 4,360,512 AIRLINES—0.7% Delta Air Lines, Inc. 183,500 7,110,625 Southwest Airlines Co. 509,500 18,856,595 ALTERNATIVE CARRIERS—0.8% Level 3 Communications, Inc.* 290,109 14,679,515 Zayo Group Holdings, Inc.* 549,500 15,550,850 APPAREL ACCESSORIES & LUXURY GOODS—0.7% Hanesbrands, Inc. 446,300 11,898,358 PVH Corp. 132,400 13,380,344 APPAREL RETAIL—0.3% The TJX Cos., Inc. 159,700 APPLICATION SOFTWARE—2.1% Adobe Systems, Inc.* 338,554 33,130,895 salesforce.com, Inc.* 565,834 46,285,221 AUTO PARTS & EQUIPMENT—1.2% Delphi Automotive PLC. 551,527 37,404,561 WABCO Holdings, Inc.* 90,400 9,064,408 AUTOMOBILE MANUFACTURERS—0.2% Tesla Motors, Inc.* 38,720 BIOTECHNOLOGY—5.1% ACADIA Pharmaceuticals, Inc.* 340,700 12,619,528 Alexion Pharmaceuticals, Inc.* 72,637 9,341,118 Biogen, Inc.* 120,445 34,920,619 BioMarin Pharmaceutical, Inc.* 280,630 27,900,235 Celgene Corp.* 404,890 45,424,609 Gilead Sciences, Inc. 260,322 20,687,789 Incyte Corp.* 75,798 6,837,738 Vertex Pharmaceuticals, Inc.* 341,618 33,136,946 BREWERS—1.6% Molson Coors Brewing Co., Cl. B 588,976 BROADCASTING—1.4% CBS Corp., Cl. B 1,004,700 BUILDING PRODUCTS—0.2% Fortune Brands Home & Security, Inc. 149,197 - 3 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION INSTITUTIONAL FUND Schedule of Investments (Continued) July 31, 2016 (Unaudited) COMMON STOCKS—(CONT.) SHARES VALUE CABLE & SATELLITE—2.1% Comcast Corporation, Cl. A 1,165,120 $ COMMUNICATIONS EQUIPMENT—0.5% Palo Alto Networks, Inc.* 149,750 DATA PROCESSING & OUTSOURCED SERVICES—3.6% Sabre Corp. 514,440 14,995,926 Visa, Inc., Cl. A 1,535,855 119,873,483 DRUG RETAIL—0.6% CVS Caremark Corp. 232,808 ELECTRICAL COMPONENTS & EQUIPMENT—0.3% Eaton Corp., PLC. 183,400 ENVIRONMENTAL & FACILITIES SERVICES—0.5% Stericycle, Inc.* 200,900 FERTILIZERS & AGRICULTURAL CHEMICALS—0.2% Monsanto Co. 68,800 FOOD DISTRIBUTORS—0.2% US Foods Holding Corp.* 337,300 GENERAL MERCHANDISE STORES—0.9% Dollar General Corp. 176,129 16,686,462 Dollar Tree, Inc.* 183,421 17,661,608 HEALTH CARE EQUIPMENT—3.5% Boston Scientific Corp.* 829,500 20,140,260 DexCom, Inc.* 282,300 26,036,529 Edwards Lifesciences Corp.* 289,300 33,130,636 Medtronic PLC. 279,000 24,448,770 STERIS PLC. 225,000 15,963,750 Stryker Corp. 94,800 11,023,344 HEALTH CARE FACILITIES—1.4% Amsurg Corp.* 277,200 20,792,772 HCA Holdings, Inc.* 404,647 31,210,423 HOME ENTERTAINMENT SOFTWARE—1.4% Activision Blizzard, Inc. 469,700 18,863,152 Electronic Arts, Inc.* 427,700 32,642,064 HOME IMPROVEMENT RETAIL—1.3% The Home Depot, Inc. 357,007 HOTELS RESORTS & CRUISE LINES—0.7% Norwegian Cruise Line Holdings Ltd.* 556,700 23,715,420 Royal Caribbean Cruises Ltd. 30,000 2,173,200 HOUSEWARES & SPECIALTIES—1.8% Newell Brands, Inc. 1,288,093 HYPERMARKETS & SUPER CENTERS—0.7% Costco Wholesale Corp. 158,300 - 4 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION INSTITUTIONAL FUND Schedule of Investments (Continued) July 31, 2016 (Unaudited) COMMON STOCKS—(CONT.) SHARES VALUE INDUSTRIAL CONGLOMERATES—0.6% 3M Co. 31,300 $ 5,582,668 General Electric Co. 533,289 16,606,619 INDUSTRIAL GASES—0.5% Air Products & Chemicals, Inc. 129,227 INTEGRATED OIL & GAS—0.3% TOTAL SA# 247,000 INTEGRATED TELECOMMUNICATION SERVICES—1.0% AT&T, Inc. 524,300 22,696,947 Verizon Communications, Inc. 269,400 14,927,454 INTERNET RETAIL—5.1% Amazon.com, Inc.* 247,076 187,483,740 NetFlix, Inc.* 21,596 1,970,635 INTERNET SOFTWARE & SERVICES—14.5% Alibaba Group Holding Ltd.#* 313,700 25,873,976 Alphabet, Inc., Cl. C* 362,819 278,931,619 comScore, Inc.* 189,000 4,904,550 Facebook, Inc., Cl. A* 1,416,932 175,614,552 LinkedIn Corp., Cl. A* 63,936 12,322,385 Palantir Technologies, Inc., Cl. A* ,@ 239,030 2,629,330 Yahoo! Inc.* 1,081,248 41,292,861 INVESTMENT BANKING & BROKERAGE—0.7% Morgan Stanley 684,830 19,675,166 The Goldman Sachs Group, Inc. 43,600 6,924,116 LEISURE PRODUCTS—0.5% Coach, Inc. 432,400 LIFE SCIENCES TOOLS & SERVICES—1.9% Thermo Fisher Scientific, Inc. 457,679 MANAGED HEALTH CARE—2.9% Aetna, Inc. 57,257 6,596,579 Centene Corp.* 201,800 14,236,990 Humana, Inc. 28,000 4,831,400 UnitedHealth Group, Inc. 586,704 84,016,013 MOVIES & ENTERTAINMENT—0.2% Time Warner, Inc. 82,852 OIL & GAS EQUIPMENT & SERVICES—0.6% Halliburton Company 379,591 16,572,943 Weatherford International PLC.* 828,700 4,707,016 OIL & GAS EXPLORATION & PRODUCTION—0.9% Anadarko Petroleum Corp. 225,700 12,307,421 EOG Resources, Inc. 171,300 13,995,210 - 5 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION INSTITUTIONAL FUND Schedule of Investments (Continued) July 31, 2016 (Unaudited) COMMON STOCKS—(CONT.) SHARES VALUE OIL & GAS EXPLORATION & PRODUCTION—(CONT.) Pioneer Natural Resources Co. 42,200 $ 6,860,454 OTHER DIVERSIFIED FINANCIAL SERVICES—0.2% Bank of America Corp. 423,643 PHARMACEUTICALS—5.4% Allergan PLC.* 459,010 116,106,580 Bristol-Myers Squibb Co. 861,940 64,481,731 Eli Lilly & Co. 253,900 21,045,771 RAILROADS—0.3% Union Pacific Corp. 114,746 RESEARCH & CONSULTING SERVICES—0.5% Verisk Analytics, Inc., Cl. A* 205,000 RESTAURANTS—0.5% Starbucks Corp. 326,673 SECURITY & ALARM SERVICES—0.5% Tyco International PLC. 388,973 SEMICONDUCTOR EQUIPMENT—0.6% ASML Holding NV# 224,000 SEMICONDUCTORS—3.5% Broadcom Ltd. 484,960 78,553,821 Microsemi Corp.* 406,303 15,845,817 NXP Semiconductors NV* 422,297 35,510,954 SOFT DRINKS—2.0% Monster Beverage Corp.* 38,400 6,168,192 PepsiCo, Inc. 646,547 70,421,899 SPECIALIZED CONSUMER SERVICES—0.5% ServiceMaster Global Holdings, Inc.* 487,000 SPECIALIZED FINANCE—0.2% S&P Global, Inc. 68,566 SPECIALTY CHEMICALS—0.3% The Sherwin-Williams Co. 35,200 SPECIALTY STORES—0.4% Signet Jewelers Ltd. 167,193 SYSTEMS SOFTWARE—5.4% Microsoft Corp. 2,889,419 163,772,269 Red Hat, Inc.* 120,800 9,095,032 ServiceNow, Inc.* 385,134 28,854,239 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—4.9% Apple, Inc. 1,685,021 175,596,038 Western Digital Corp. 166,400 7,905,664 TOBACCO—1.9% Altria Group, Inc. 532,194 36,029,534 - 6 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION INSTITUTIONAL FUND Schedule of Investments (Continued) July 31, 2016 (Unaudited) COMMON STOCKS—(CONT.) SHARES VALUE TOBACCO—(CONT.) Philip Morris International, Inc. 334,500 $ 33,536,970 TRADING COMPANIES & DISTRIBUTORS—0.8% HD Supply Holdings, Inc.* 796,956 TOTAL COMMON STOCKS (Cost $3,113,386,305) PREFERRED STOCKS—0.4% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc., Cl. A* ,@,(a) 1,074,935 343,979 Choicestream, Inc., Cl. B* ,@,(a) 2,500,538 800,172 INTERNET SOFTWARE & SERVICES—0.3% Palantir Technologies, Inc., Cl. B* ,@ 974,841 10,723,251 Palantir Technologies, Inc., Cl. D* ,@ 127,007 1,397,077 PHARMACEUTICALS—0.1% Intarcia Therapeutics, Inc.* ,@ 111,655 TOTAL PREFERRED STOCKS (Cost $13,252,335) MASTER LIMITED PARTNERSHIP—0.7% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—0.7% The Blackstone Group LP. 953,062 (Cost $29,947,620) REAL ESTATE INVESTMENT TRUST—1.1% SHARES VALUE MORTGAGE—0.6% Blackstone Mortgage Trust, Inc., Cl. A 768,240 SPECIALIZED—0.5% Crown Castle International Corp. 187,800 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $38,666,913) Total Investments (Cost $3,195,253,173) (b) 98.2 % Other Assets in Excess of Liabilities 1.8 % NET ASSETS 100.0 % $ (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. * Non-income producing security. # American Depositary Receipts. (b) At July 31, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $3,256,831,669, amounted to $419,564,466 which consisted of aggregate gross unrealized appreciation of $527,131,672 and aggregate gross unrealized depreciation of $107,567,206. - 7 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION INSTITUTIONAL FUND Schedule of Investments (Continued) July 31, 2016 (Unaudited) @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 7/31/2016 Choicestream, Inc. 03/14/14 $ % $ % Choicestream, Inc., Cl. A 12/17/13 % % Choicestream, Inc., Cl. B 07/10/14 % % Intarcia Therapeutics, Inc. 03/27/14 % % Palantir Technologies, Inc., Cl. A 10/07/14 % % Palantir Technologies, Inc., Cl. B 10/07/14 % % Palantir Technologies, Inc., Cl. D 10/14/14 % % Total $ 19,623,898 0.52 % See Notes to Financial Statements - 8 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION FOCUS FUND Schedule of Investments July 31, 2016 (Unaudited) COMMON STOCKS—91.4% SHARES VALUE AEROSPACE & DEFENSE—5.7% Honeywell International, Inc. 37,690 $ AIRLINES—0.7% Delta Air Lines, Inc. 13,980 ALTERNATIVE CARRIERS—0.4% Level 3 Communications, Inc.* 6,220 APPAREL ACCESSORIES & LUXURY GOODS—0.9% PVH Corp. 7,170 APPLICATION SOFTWARE—2.8% Adobe Systems, Inc.* 9,620 941,413 salesforce.com, Inc.* 14,460 1,182,828 AUTO PARTS & EQUIPMENT—1.7% Delphi Automotive PLC. 19,710 BIOTECHNOLOGY—5.4% Biogen, Inc.* 3,050 884,286 BioMarin Pharmaceutical, Inc.* 6,380 634,300 Celgene Corp.* 11,390 1,277,844 Gilead Sciences, Inc. 7,280 578,542 Vertex Pharmaceuticals, Inc.* 7,990 775,030 BREWERS—1.9% Molson Coors Brewing Co., Cl. B 14,460 BROADCASTING—2.6% CBS Corp., Cl. B 38,200 CABLE & SATELLITE—2.8% Comcast Corporation, Cl. A 32,060 DATA PROCESSING & OUTSOURCED SERVICES—3.5% Visa, Inc., Cl. A 34,330 DRUG RETAIL—0.5% CVS Caremark Corp. 4,340 ENVIRONMENTAL & FACILITIES SERVICES—0.6% Stericycle, Inc.* 4,760 HEALTH CARE EQUIPMENT—2.2% DexCom, Inc.* 9,700 894,631 Edwards Lifesciences Corp.* 7,010 802,785 HEALTH CARE FACILITIES—1.5% Universal Health Services, Inc., Cl. B 8,900 HOME ENTERTAINMENT SOFTWARE—1.1% Electronic Arts, Inc.* 11,200 HOUSEWARES & SPECIALTIES—1.9% Newell Brands, Inc. 26,975 INTERNET RETAIL—5.4% Amazon.com, Inc.* 5,490 INTERNET SOFTWARE & SERVICES—14.9% Alphabet, Inc., Cl. C* 7,641 5,874,324 comScore, Inc.* 6,840 177,498 Facebook, Inc., Cl. A* 29,500 3,656,230 - 9 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION FOCUS FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE INTERNET SOFTWARE & SERVICES—(CONT.) Stamps.com, Inc.* 4,600 $ 348,703 Yahoo! Inc.* 34,860 1,331,304 INVESTMENT BANKING & BROKERAGE—0.8% Morgan Stanley 20,890 LIFE SCIENCES TOOLS & SERVICES—2.1% Thermo Fisher Scientific, Inc. 10,270 MANAGED HEALTH CARE—3.6% UnitedHealth Group, Inc. 19,090 OIL & GAS EQUIPMENT & SERVICES—0.5% Halliburton Company 9,420 OIL & GAS EXPLORATION & PRODUCTION—1.1% Anadarko Petroleum Corp. 14,869 OTHER DIVERSIFIED FINANCIAL SERVICES—0.6% Bank of America Corp. 28,940 PACKAGED FOODS & MEATS—1.5% Pinnacle Foods, Inc. 23,210 PHARMACEUTICALS—5.8% Allergan PLC.* 10,430 2,638,269 Bristol-Myers Squibb Co. 23,920 1,789,455 SECURITY & ALARM SERVICES—0.7% Tyco International PLC. 11,590 SEMICONDUCTOR EQUIPMENT—1.5% ASML Holding NV# 10,480 SEMICONDUCTORS—3.6% Broadcom Ltd. 11,750 1,903,265 NXP Semiconductors NV* 10,240 861,082 SYSTEMS SOFTWARE—6.5% Microsoft Corp. 65,510 3,713,107 ServiceNow, Inc.* 12,530 938,747 TubeMogul, Inc.* 29,490 330,583 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—5.3% Apple, Inc. 38,911 TRADING COMPANIES & DISTRIBUTORS—1.3% HD Supply Holdings, Inc.* 27,280 TOTAL COMMON STOCKS (Cost $62,595,578) PREFERRED STOCKS—0.5% SHARES VALUE BIOTECHNOLOGY—0.5% Prosetta Biosciences, Inc.* ,@,(a) 76,825 (Cost $345,712) - 10 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION FOCUS FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) MASTER LIMITED PARTNERSHIP—1.1% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—1.1% The Blackstone Group LP. 31,950 $ (Cost $914,461) REAL ESTATE INVESTMENT TRUST—1.6% SHARES VALUE SPECIALIZED—1.6% Crown Castle International Corp. 12,870 (Cost $1,094,756) Total Investments (Cost $64,950,507) (b) 94.6 % Other Assets in Excess of Liabilities 5.4 % NET ASSETS 100.0 % $ * Non-income producing security. # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At July 31, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $66,128,311, amounted to $6,381,036 which consisted of aggregate gross unrealized appreciation of $8,105,382 and aggregate gross unrealized depreciation of $1,724,346. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 7/31/2016 Prosetta Biosciences, Inc. 02/06/15 $ % $ % Total $ 347,249 0.45 % See Notes to Financial Statements - 11 - THE ALGER INSTITUTIONAL FUND | ALGER MID CAP GROWTH INSTITUTIONAL FUND Schedule of Investments July 31, 2016 (Unaudited) COMMON STOCKS—90.6% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc.* ,@,(a) 8,930 $ AEROSPACE & DEFENSE—2.3% Hexcel Corp. 22,600 975,642 TransDigm Group, Inc.* 5,600 1,565,312 AIRLINES—0.9% Southwest Airlines Co. 26,800 ALTERNATIVE CARRIERS—1.0% Zayo Group Holdings, Inc.* 37,700 APPAREL ACCESSORIES & LUXURY GOODS—3.0% Hanesbrands, Inc. 37,500 999,750 Michael Kors Holdings Ltd.* 10,300 532,716 PVH Corp. 9,300 939,858 Under Armour, Inc., Cl. A* 13,800 544,548 Under Armour, Inc., Cl. C* 10,070 359,499 APPAREL RETAIL—2.1% Burlington Stores, Inc.* 12,200 933,422 Ross Stores, Inc. 23,100 1,428,273 APPLICATION SOFTWARE—0.7% Guidewire Software, Inc.* 3,100 190,557 Mobileye NV* 3,400 162,894 Talend SA#* 5,900 150,450 Ultimate Software Group, Inc.* 1,300 271,830 ASSET MANAGEMENT & CUSTODY BANKS—0.3% WisdomTree Investments, Inc. 32,200 AUTO PARTS & EQUIPMENT—2.0% Delphi Automotive PLC. 18,350 1,244,497 WABCO Holdings, Inc.* 9,400 942,538 AUTOMOBILE MANUFACTURERS—0.2% Tesla Motors, Inc.* 1,100 AUTOMOTIVE RETAIL—1.2% O'Reilly Automotive, Inc.* 4,600 BIOTECHNOLOGY—4.0% ARIAD Pharmaceuticals, Inc.* 19,400 184,494 BioMarin Pharmaceutical, Inc.* 7,500 745,650 Bluebird Bio, Inc.* 4,100 234,438 Incyte Corp.* 8,000 721,680 Juno Therapeutics, Inc.* 2,400 74,232 Medivation, Inc.* 7,500 479,925 Portola Pharmaceuticals, Inc.* 11,000 285,560 TESARO, Inc.* 5,600 522,144 Ultragenyx Pharmaceutical, Inc.* 3,600 227,808 United Therapeutics Corp.* 3,700 447,737 - 12 - THE ALGER INSTITUTIONAL FUND | ALGER MID CAP GROWTH INSTITUTIONAL FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE BIOTECHNOLOGY—(CONT.) Vertex Pharmaceuticals, Inc.* 5,900 $ 572,300 BROADCASTING—0.6% CBS Corp., Cl. B 13,600 BUILDING PRODUCTS—2.2% Allegion PLC. 17,900 1,295,781 Fortune Brands Home & Security, Inc. 18,300 1,157,841 CASINOS & GAMING—0.6% Red Rock Resorts, Inc., Cl. A* 29,300 COMMUNICATIONS EQUIPMENT—2.0% F5 Networks, Inc.* 7,900 975,018 Palo Alto Networks, Inc.* 9,800 1,282,722 CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—0.9% Wabtec Corp. 14,300 DATA PROCESSING & OUTSOURCED SERVICES—5.2% Alliance Data Systems Corp.* 1,300 301,106 Euronet Worldwide, Inc.* 6,100 465,186 Fiserv, Inc.* 14,100 1,556,076 MAXIMUS, Inc. 14,300 842,556 Sabre Corp. 30,500 889,075 Vantiv, Inc., CL. A* 11,700 640,809 WNS Holdings Ltd.#* 42,018 1,179,445 DISTILLERS & VINTNERS—0.4% Constellation Brands Inc., Cl. A 2,600 ELECTRICAL COMPONENTS & EQUIPMENT—0.3% Acuity Brands, Inc. 1,100 ELECTRONIC COMPONENTS—0.4% Dolby Laboratories Inc., Cl. A 7,800 ENVIRONMENTAL & FACILITIES SERVICES—0.9% Stericycle, Inc.* 10,900 FOOD DISTRIBUTORS—1.1% Performance Food Group Co.* 43,800 GENERAL MERCHANDISE STORES—2.6% Dollar General Corp. 15,300 1,449,522 Dollar Tree, Inc.* 14,900 1,434,721 HEALTH CARE EQUIPMENT—5.6% ABIOMED, Inc.* 11,100 1,309,467 DexCom, Inc.* 20,400 1,881,492 Edwards Lifesciences Corp.* 13,400 1,534,568 IDEXX Laboratories, Inc.* 11,300 1,059,827 Insulet Corp.* 5,600 198,184 Masimo Corp.* 5,400 286,038 - 13 - THE ALGER INSTITUTIONAL FUND | ALGER MID CAP GROWTH INSTITUTIONAL FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HEALTH CARE FACILITIES—3.6% Acadia Healthcare Co., Inc.* 14,000 $ 791,000 Amsurg Corp.* 11,000 825,110 Universal Health Services, Inc., Cl. B 9,200 1,191,676 VCA Antech, Inc.* 17,100 1,219,914 HEALTH CARE SERVICES—0.3% Diplomat Pharmacy, Inc.* 9,900 HOME ENTERTAINMENT SOFTWARE—1.1% Electronic Arts, Inc.* 16,200 HOTELS RESORTS & CRUISE LINES—4.1% Carnival Corp. 28,900 1,350,208 Diamond Resorts International, Inc.* 18,500 558,330 Norwegian Cruise Line Holdings Ltd.* 30,300 1,290,780 Royal Caribbean Cruises Ltd. 19,600 1,419,824 HOUSEHOLD PRODUCTS—1.1% Church & Dwight Co., Inc. 12,200 HOUSEWARES & SPECIALTIES—2.4% Newell Brands, Inc. 52,296 INDUSTRIAL GASES—0.8% Air Products & Chemicals, Inc. 5,700 INDUSTRIAL MACHINERY—0.5% Colfax Corp.* 20,300 INTERNET SOFTWARE & SERVICES—2.0% comScore, Inc.* 20,500 531,975 Cornerstone OnDemand, Inc.* 7,839 338,566 LinkedIn Corp., Cl. A* 3,100 597,463 Palantir Technologies, Inc., Cl. A* ,@ 12,426 136,686 Q2 Holdings, Inc.* 5,400 160,272 Stamps.com, Inc.* 5,600 424,508 INVESTMENT BANKING & BROKERAGE—0.6% TD Ameritrade Holding Corp. 23,200 IT CONSULTING & OTHER SERVICES—1.1% EPAM Systems, Inc.* 4,000 280,960 InterXion Holding NV* 23,900 905,332 LEISURE PRODUCTS—0.9% Coach, Inc. 22,600 LIFE SCIENCES TOOLS & SERVICES—0.5% Charles River Laboratories International, Inc.* 5,100 448,443 Patheon NV* 4,300 111,198 METAL & GLASS CONTAINERS—0.8% Ball Corp. 12,800 OIL & GAS DRILLING—0.2% Patterson-UTI Energy, Inc. 13,200 - 14 - THE ALGER INSTITUTIONAL FUND | ALGER MID CAP GROWTH INSTITUTIONAL FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE OIL & GAS EQUIPMENT & SERVICES—0.1% Weatherford International PLC.* 25,800 $ OIL & GAS EXPLORATION & PRODUCTION—0.7% Devon Energy Corp. 5,500 210,540 Newfield Exploration Co.* 3,200 138,560 Pioneer Natural Resources Co. 2,800 455,196 PACKAGED FOODS & MEATS—2.7% ConAgra Foods, Inc. 3,800 177,688 Mead Johnson Nutrition Co., Cl. A 3,900 347,880 Pinnacle Foods, Inc. 12,300 617,583 The WhiteWave Foods Co.* 19,400 1,076,506 TreeHouse Foods, Inc.* 7,700 794,563 PHARMACEUTICALS—0.9% Aerie Pharmaceuticals, Inc.* 12,700 220,345 Akorn, Inc.* 5,500 188,265 Jazz Pharmaceuticals PLC.* 2,300 347,231 Pacira Pharmaceuticals, Inc.* 8,300 300,875 REGIONAL BANKS—1.1% Citizens Financial Group, Inc. 21,800 486,794 Signature Bank* 6,100 733,464 RESEARCH & CONSULTING SERVICES—1.5% Verisk Analytics, Inc., Cl. A* 20,300 SECURITY & ALARM SERVICES—1.0% Tyco International PLC. 23,500 SEMICONDUCTOR EQUIPMENT—0.6% Lam Research Corp. 7,800 SEMICONDUCTORS—4.8% Broadcom Ltd. 12,100 1,959,958 Cavium Networks, Inc.* 10,300 480,701 Microsemi Corp.* 17,200 670,800 NXP Semiconductors NV* 10,500 882,945 Skyworks Solutions, Inc. 21,700 1,432,634 SOFT DRINKS—0.4% Monster Beverage Corp.* 3,000 SPECIALIZED CONSUMER SERVICES—1.3% ServiceMaster Global Holdings, Inc.* 37,800 SPECIALIZED FINANCE—2.7% IntercontinentalExchange Group, Inc. 1,700 449,140 MarketAxess Holdings, Inc. 2,900 468,814 Moody's Corp. 2,800 296,828 MSCI, Inc. 5,300 456,012 S&P Global, Inc. 11,200 1,368,640 - 15 - THE ALGER INSTITUTIONAL FUND | ALGER MID CAP GROWTH INSTITUTIONAL FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE SPECIALTY CHEMICALS—3.4% Axalta Coating Systems Ltd.* 15,500 $ 442,525 Balchem Corp. 11,400 728,118 Celanese Corp. 11,100 703,962 PPG Industries, Inc. 9,700 1,015,687 The Sherwin-Williams Co. 3,200 959,136 SPECIALTY STORES—2.1% Signet Jewelers Ltd. 3,100 272,521 The Michaels Cos, Inc.* 17,400 458,664 Tractor Supply Co. 10,300 943,995 Ulta Salon, Cosmetics & Fragrance, Inc.* 2,700 705,267 SYSTEMS SOFTWARE—4.1% Fortinet, Inc.* 27,600 957,444 Proofpoint, Inc.* 9,300 705,591 Red Hat, Inc.* 5,200 391,508 ServiceNow, Inc.* 25,100 1,880,492 TubeMogul, Inc.* 63,500 711,835 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—0.3% Western Digital Corp. 7,300 TRADING COMPANIES & DISTRIBUTORS—1.7% HD Supply Holdings, Inc.* 43,900 1,588,741 SiteOne Landscape Supply, Inc.* 7,000 271,880 TRUCKING—0.7% Old Dominion Freight Line, Inc.* 11,500 TOTAL COMMON STOCKS (Cost $93,976,055) PREFERRED STOCKS—1.9% SHARES VALUE ADVERTISING—0.1% Choicestream, Inc., Cl. A* ,@,(a) 77,008 24,642 Choicestream, Inc., Cl. B* ,@,(a) 144,793 46,334 BIOTECHNOLOGY—1.1% Prosetta Biosciences, Inc.* ,@,(a) 166,009 750,361 Tolero Pharmaceuticals, Inc.* ,@,(a) 354,870 468,428 INTERNET SOFTWARE & SERVICES—0.5% Palantir Technologies, Inc., Cl. B* ,@ 50,675 557,425 Palantir Technologies, Inc., Cl. D* ,@ 6,602 72,622 PHARMACEUTICALS—0.2% Intarcia Therapeutics, Inc.* ,@ 7,588 TOTAL PREFERRED STOCKS (Cost $2,589,818) - 16 - THE ALGER INSTITUTIONAL FUND | ALGER MID CAP GROWTH INSTITUTIONAL FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) REAL ESTATE INVESTMENT TRUST—4.0% SHARES VALUE HEALTH CARE—0.5% Omega Healthcare Investors, Inc. 15,000 $ MORTGAGE—0.5% Blackstone Mortgage Trust, Inc., Cl. A 20,900 SPECIALIZED—3.0% Crown Castle International Corp. 10,500 1,018,815 CyrusOne, Inc. 25,900 1,419,838 Lamar Advertising Co., Cl. A 13,100 888,966 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $4,396,269) SPECIAL PURPOSE VEHICLE—0.3% SHARES VALUE CONSUMER FINANCE—0.3% JS Kred SPV I, LLC. @ 240,362 (Cost $240,362) Total Investments (Cost $101,202,504) (b) 96.8 % Other Assets in Excess of Liabilities 3.2 % NET ASSETS 100.0 % $ (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. * Non-income producing security. # American Depositary Receipts. (b) At July 31, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $101,267,733, amounted to $7,151,919 which consisted of aggregate gross unrealized appreciation of $13,005,281 and aggregate gross unrealized depreciation of $5,853,362. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 7/31/2016 Choicestream, Inc. 03/14/14 $ % $ % Choicestream, Inc., Cl. A 12/17/13 % % Choicestream, Inc., Cl. B 07/10/14 % % Intarcia Therapeutics, Inc. 03/27/14 % % JS Kred SPV I, LLC. 06/26/15 % % Palantir Technologies, Inc., Cl. A 10/07/14 % % Palantir Technologies, Inc., Cl. B 10/07/14 % % Palantir Technologies, Inc., Cl. D 10/14/14 % % Prosetta Biosciences, Inc. 02/06/15 % % Tolero Pharmaceuticals, Inc. 08/01/14 % % Tolero Pharmaceuticals, Inc. 10/31/14 % % Total $ 2,583,720 2.30 % See Notes to Financial Statements - 17 - THE ALGER INSTITUTIONAL FUNDS |ALGER SMALL CAP GROWTH INSTITUTIONAL FUND Schedule of Investments July 31, 2016 (Unaudited) COMMON STOCKS—94.3% SHARES VALUE AEROSPACE & DEFENSE—0.7% Hexcel Corp. 38,800 $ APPAREL ACCESSORIES & LUXURY GOODS—0.5% G-III Apparel Group Ltd.* 30,550 APPAREL RETAIL—2.4% American Eagle Outfitters, Inc. 132,250 2,369,920 Burlington Stores, Inc.* 41,400 3,167,514 APPLICATION SOFTWARE—13.0% American Software, Inc., Cl. A 374,502 4,130,757 ANSYS, Inc.* 12,600 1,125,936 Blackbaud, Inc. 66,500 4,445,525 Ellie Mae, Inc.* 18,150 1,671,796 Fair Isaac Corp. 13,700 1,734,968 Guidewire Software, Inc.* 32,750 2,013,143 HubSpot, Inc.* 38,700 2,112,633 Manhattan Associates, Inc.* 63,350 3,677,468 Paycom Software, Inc.* 46,450 2,192,905 Talend SA#* 11,953 304,801 Tyler Technologies, Inc.* 37,950 6,186,609 ASSET MANAGEMENT & CUSTODY BANKS—1.8% WisdomTree Investments, Inc. 409,327 AUTO PARTS & EQUIPMENT—0.7% Tenneco, Inc.* 28,350 AUTOMOTIVE RETAIL—0.9% Lithia Motors, Inc., Cl. A 24,250 BIOTECHNOLOGY—3.5% ACADIA Pharmaceuticals, Inc.* 88,500 3,278,040 Halozyme Therapeutics, Inc.* 63,800 634,172 Heron Therapeutics, Inc.* 33,200 551,784 Portola Pharmaceuticals, Inc.* 24,350 632,126 TESARO, Inc.* 22,250 2,074,590 Ultragenyx Pharmaceutical, Inc.* 12,400 784,672 BUILDING PRODUCTS—1.8% Masonite International Corp.* 58,300 COMMUNICATIONS EQUIPMENT—1.2% NetScout Systems, Inc.* 93,660 CONSUMER FINANCE—1.5% LendingClub Corp.* 738,350 DATA PROCESSING & OUTSOURCED SERVICES—2.2% Euronet Worldwide, Inc.* 39,550 3,016,083 MAXIMUS, Inc. 33,450 1,970,874 ELECTRONIC COMPONENTS—1.9% Dolby Laboratories Inc., Cl. A 23,900 1,202,409 DTS, Inc.* 112,550 3,127,764 - 18 - THE ALGER INSTITUTIONAL FUNDS | ALGER SMALL CAP GROWTH INSTITUTIONAL FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE ELECTRONIC EQUIPMENT MANUFACTURERS—3.1% Cognex Corp. 102,997 $ 4,652,374 FLIR Systems, Inc. 70,200 2,287,116 FOOD DISTRIBUTORS—1.0% Performance Food Group Co.* 82,900 HEALTH CARE EQUIPMENT—7.6% Abaxis, Inc. 74,500 3,684,770 ABIOMED, Inc.* 35,050 4,134,849 Cantel Medical Corp. 71,200 4,766,840 Inogen, Inc.* 33,436 1,796,851 STERIS PLC. 24,550 1,741,822 Tactile Systems Technology, Inc.* 98,750 1,111,925 HEALTH CARE FACILITIES—3.3% Amsurg Corp.* 32,750 2,456,577 Surgery Partners, Inc.* 72,000 1,305,360 VCA Antech, Inc.* 50,500 3,602,670 HEALTH CARE SUPPLIES—5.0% Meridian Bioscience, Inc. 68,450 1,325,192 Neogen Corp.* 111,200 6,132,680 Quidel Corp.* 173,051 3,945,563 HEALTH CARE TECHNOLOGY—4.6% Medidata Solutions, Inc.* 83,650 4,445,997 Veeva Systems, Inc., Cl. A* 90,800 3,449,492 Vocera Communications, Inc.* 168,150 2,486,939 HOME ENTERTAINMENT SOFTWARE—1.4% Take-Two Interactive Software, Inc.* 78,250 HUMAN RESOURCE & EMPLOYMENT SERVICES—2.5% On Assignment, Inc.* 54,450 2,011,928 WageWorks, Inc.* 60,700 3,751,867 INDUSTRIAL MACHINERY—2.7% Proto Labs, Inc.* 58,200 3,203,328 Sun Hydraulics Corp. 95,546 2,885,489 INTERNET SOFTWARE & SERVICES—5.9% comScore, Inc.* 9,100 236,145 Cvent, Inc.* 34,252 1,117,300 GrubHub, Inc.* 125,100 4,743,792 NIC, Inc. 104,450 2,435,774 SPS Commerce, Inc.* 29,800 1,886,936 Stamps.com, Inc.* 39,762 3,014,159 LEISURE FACILITIES—0.6% Planet Fitness, Inc., Cl. A* 67,650 - 19 - THE ALGER INSTITUTIONAL FUNDS | ALGER SMALL CAP GROWTH INSTITUTIONAL FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE LIFE SCIENCES TOOLS & SERVICES—4.2% Bio-Techne Corp. 47,300 $ 5,317,466 Luminex Corp.* 142,900 3,062,347 Patheon NV* 1,900 49,134 PRA Health Sciences, Inc.* 23,750 1,101,525 MANAGED HEALTH CARE—0.7% Molina Healthcare, Inc.* 28,150 MOVIES & ENTERTAINMENT—0.7% Lions Gate Entertainment Corp. 80,950 OIL & GAS EQUIPMENT & SERVICES—0.5% RPC, Inc.* 83,650 OIL & GAS EXPLORATION & PRODUCTION—1.1% Parsley Energy, Inc., Cl. A* 37,300 1,063,423 QEP Resources, Inc. 79,750 1,451,450 PACKAGED FOODS & MEATS—1.1% TreeHouse Foods, Inc.* 24,400 PHARMACEUTICALS—1.3% Pacira Pharmaceuticals, Inc.* 44,450 1,611,313 The Medicines Co.* 32,450 1,269,119 REGIONAL BANKS—0.7% Boston Private Financial Holdings, Inc. 138,800 RESTAURANTS—4.1% Dave & Buster's Entertainment, Inc.* 36,400 1,619,800 Shake Shack, Inc., Cl. A* 126,350 5,055,263 Wingstop, Inc. 97,400 2,532,400 SEMICONDUCTORS—3.1% Cavium Networks, Inc.* 33,450 1,561,111 Microsemi Corp.* 74,000 2,886,000 Monolithic Power Systems, Inc. 35,550 2,585,196 SPECIALTY CHEMICALS—1.9% Balchem Corp. 66,230 SPECIALTY STORES—1.0% Five Below, Inc.* 46,140 SYSTEMS SOFTWARE—3.0% Proofpoint, Inc.* 52,546 3,986,665 TubeMogul, Inc.* 249,900 2,801,379 TRADING COMPANIES & DISTRIBUTORS—1.1% SiteOne Landscape Supply, Inc.* 14,900 578,716 Watsco, Inc. 12,750 1,836,510 TOTAL COMMON STOCKS (Cost $187,758,866) - 20 - THE ALGER INSTITUTIONAL FUNDS | ALGER SMALL CAP GROWTH INSTITUTIONAL FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) PREFERRED STOCKS—1.1% SHARES VALUE BIOTECHNOLOGY—0.5% Prosetta Biosciences, Inc.* ,@,(a) 133,263 $ 602,349 Tolero Pharmaceuticals, Inc.* ,@,(a) 448,284 591,735 PHARMACEUTICALS—0.6% Intarcia Therapeutics, Inc.* ,@ 41,238 TOTAL PREFERRED STOCKS (Cost $3,287,452) RIGHTS—–% SHARES VALUE BIOTECHNOLOGY—–% Dyax Corp.* 21,650 – Neuralstem, Inc., 1/8/2019* ,@ 250,375 – – TOTAL RIGHTS (Cost $1) – REAL ESTATE INVESTMENT TRUST—3.7% SHARES VALUE SPECIALIZED—3.7% CyrusOne, Inc. 82,550 4,525,391 Sovran Self Storage, Inc. 37,100 3,797,927 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $5,767,639) SPECIAL PURPOSE VEHICLE—0.4% SHARES VALUE CONSUMER FINANCE—0.4% JS Kred SPV I, LLC. @ 775,134 (Cost $775,134) Total Investments (Cost $197,589,092) (b) 99.5 % Other Assets in Excess of Liabilities 0.5 % NET ASSETS 100.0 % $ * Non-income producing security. # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At July 31, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $203,458,514, amounted to $22,476,443 which consisted of aggregate gross unrealized appreciation of $36,394,754 and aggregate gross unrealized depreciation of $13,918,311. - 21 - THE ALGER INSTITUTIONAL FUNDS | ALGER SMALL CAP GROWTH INSTITUTIONAL FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 7/31/2016 Intarcia Therapeutics, Inc. 03/27/14 $ % $ % JS Kred SPV I, LLC. 06/26/15 % % Prosetta Biosciences, Inc. 02/06/15 % % Tolero Pharmaceuticals, Inc. 10/31/14 % % Total $ 3,439,257 1.52 % See Notes to Financial Statements - 22 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1 — General: The Alger Institutional Funds (the “Trust”) is a diversified, open-end registered investment company organized as a business trust under the laws of the Commonwealth of Massachusetts. The Trust qualifies as an investment company as defined in the Financial Accounting Standards Board Accounting Standards Codification 946-Financia Services – Investment Companies. The Trust operates as a series company and currently offers an unlimited number of shares of beneficial interest in four funds — Alger Capital Appreciation Institutional Fund, Alger Capital Appreciation Focus Fund, Alger Mid Cap Growth Institutional Fund and Alger Small Cap Growth Institutional Fund (collectively, the “Funds” or individually, each a “Fund”). The Funds normally invest primarily in equity securities and each has an investment objective of long-term capital appreciation Each Fund offers one or more of the following share classes: Class A shares are generally subject to an initial sales charge while Class C shares are generally subject to a deferred sales charge. Class I, R and Z shares are sold to institutional investors without an initial or deferred sales charge. Each class has identical rights to assets and earnings except that each share class bears the cost of its transfer agency and sub-transfer agency services, and each of Classes A, C and R bears the cost of its plan of distribution. NOTE 2 — Significant Accounting Policies: (a) Investment Valuation: The Funds value their financial instruments at fair value using independent dealers or pricing services under policies approved by the Board of Trustees. Investments are valued on each day the New York Stock Exchange (the “NYSE”) is open, as of the close of the NYSE (normally 4:00 p.m. Eastern time). Equity securities and option contracts for which valuation information is readily available are valued at the last quoted sales price or official closing price as reported by an independent pricing service on the primary market or exchange on which they are traded. In the absence of quoted sales, such securities are valued at the bid price or, in the absence of a recent bid price, the equivalent as obtained from one or more of the major market makers for the securities to be valued. Debt securities generally trade in the over-the-counter market. Debt securities with remaining maturities of more than sixty days at the time of acquisition are valued on the basis of last available bid prices or current market quotations provided by dealers or pricing services. In determining the value of a particular investment, pricing services may use certain information with respect to transactions in such investments, quotations from dealers, pricing matrixes, market transactions in comparable investments, various relationships observed in the market between investments and calculated yield measures based on valuation technology commonly employed in the market for such investments. Asset-backed and mortgage-backed securities are valued by independent pricing services using models that consider estimated cash flows of each tranche of the security, establish a benchmark yield and develop an estimated tranche-specific spread to the benchmark yield based on the unique attributes of the tranche. Debt securities with a remaining maturity of sixty days or less are valued at amortized cost which approximates market value. - 23 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Securities for which market quotations are not readily available are valued at fair value, as determined in good faith pursuant to procedures established by the Board of Trustees. Securities in which the Funds invest may be traded in foreign markets that close before the close of the NYSE. Developments that occur between the close of the foreign markets and the close of the NYSE may result in adjustments to the foreign closing prices to reflect what the investment adviser, pursuant to policies established by the Board of Trustees, believes to be the fair value of these securities as of the close of the NYSE. The Funds may also fair value securities in other situations, for example, when a particular foreign market is closed but the Fund is open Financial Accounting Standards Board Accounting Standards Codification 820 – Fair Value Measurements and Disclosures (“ASC 820”) defines fair value as the price that the Funds would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. ASC 820 established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability and may be observable or unobservable. Observable inputs are based on market data obtained from sources independent of the Funds. Unobservable inputs are inputs that reflect the Funds’ own assumptions based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. • Level 1 – quoted prices in active markets for identical investments • Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) • Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments) The Funds’ valuation techniques are generally consistent with either the market or the income approach to fair value. The market approach considers prices and other relevant information generated by market transactions involving identical or comparable assets to measure fair value. The income approach converts future amounts to a current, or discounted, single amount. These fair value measurements are determined on the basis of the value indicated by current market expectations about such future events. Inputs for Level 1 include exchange-listed prices and broker quotes in an active market. Inputs for Level 2 include the last trade price in the case of a halted security, an exchange-listed price which has been adjusted for fair value factors, and prices of closely related securities. Additional Level 2 inputs include an evaluated price which is based upon a compilation of observable market information such as spreads for fixed income and preferred securities. Inputs for Level 3 include revenue multiples, earnings before interest, taxes, depreciation and amortization (“EBITDA”) multiples, discount rates, and the probabilities of success of certain outcomes. Such unobservable market information may be obtained from a - 24 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) company’s financial statements, from industry studies, market data, and market indicators such as benchmarks and indices. Valuation processes are determined by a Valuation Committee (“Committee”) established by the Trust’s Board of Trustees (“Board”) and comprised of representatives of the Trust’s investment advisor. The Committee reports its fair valuation determinations to the Board which is responsible for approving valuation policy and procedures. While the Committee meets on an as-needed basis, the Committee formally meets quarterly to review and evaluate the effectiveness of the procedures for making fair value determinations. The Committee considers, among other things, the results of quarterly back testing of the fair value model for foreign securities, pricing comparisons between primary and secondary price sources, the outcome of price challenges put to the Funds’ pricing vendor, and variances between transactional prices and previous mark-to-markets. The Funds will record a change to a security’s fair value level if new inputs are available or it becomes evident that inputs previously considered for leveling have changed or are no longer relevant. Transfers between Levels 1 and 2 are recognized at the end of the reporting period, and transfers into and out of Level 3 are recognized during the reporting period. (b) Cash and Cash Equivalents: Cash and cash equivalents include U.S. dollars and overnight time deposits NOTE 3 — Fair Value Measurements: The following is a summary of the inputs used as of July 31, 2016 in valuing the Funds’ investments carried at fair value on a recurring basis. Based upon the nature, characteristics, and risks associated with their investments, the Funds have determined that presenting them by security type and sector is appropriate. Alger Capital Appreciation Institutional Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 659,377,618 $ 659,337,727 — $ 39,891 Consumer Staples 262,532,435 262,532,435 — — Energy 66,323,744 66,323,744 — — Financials 41,116,634 41,116,634 — — Health Care 757,627,862 757,627,862 — — Industrials 334,664,463 334,664,463 — — Information Technology 1,366,649,505 1,364,020,175 — 2,629,330 Materials 37,205,370 37,205,370 — — Telecommunication Services 67,854,766 67,854,766 — — TOTAL COMMON STOCKS $ $ — $ - 25 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Capital Appreciation Institutional Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 MASTER LIMITED PARTNERSHIP Financials 25,580,184 25,580,184 — — PREFERRED STOCKS Consumer Discretionary 1,144,151 — — 1,144,151 Health Care 3,690,198 — — 3,690,198 Information Technology 12,120,328 — — 12,120,328 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Financials 40,508,877 40,508,877 — — TOTAL INVESTMENTS IN SECURITIES $ $ — $ Alger Capital Appreciation Focus Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 11,793,146 $ 11,793,146 — — Consumer Staples 3,045,013 3,045,013 — — Energy 1,222,084 1,222,084 — — Financials 1,019,511 1,019,511 — — Health Care 15,792,934 15,792,934 — — Industrials 6,871,307 6,871,307 — — Information Technology 29,997,057 29,997,057 — — Telecommunication Services 314,732 314,732 — — TOTAL COMMON STOCKS $ $ — — MASTER LIMITED PARTNERSHIP Financials 857,538 857,538 — — PREFERRED STOCKS Health Care 347,249 — — 347,249 REAL ESTATE INVESTMENT TRUST Financials 1,248,776 1,248,776 — — TOTAL INVESTMENTS IN SECURITIES $ $ — $ Alger Mid Cap Growth Institutional Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 24,996,513 $ 24,993,655 — $ 2,858 Consumer Staples 6,324,548 6,324,548 — — Energy 1,206,788 1,206,788 — — Financials 5,284,112 5,284,112 — — Health Care 16,765,308 16,765,308 — — Industrials 15,240,946 15,240,946 — — Information Technology 25,033,225 24,896,539 — 136,686 Materials 5,605,698 5,605,698 — — Telecommunication Services 1,066,910 1,066,910 — — TOTAL COMMON STOCKS $ $ — $ - 26 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Mid Cap Growth Institutional Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 PREFERRED STOCKS Consumer Discretionary 70,976 — — 70,976 Health Care 1,469,573 — — 1,469,573 Information Technology 630,047 — — 630,047 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Financials 4,451,428 4,451,428 — — SPECIAL PURPOSE VEHICLE Financials 273,580 — — 273,580 TOTAL INVESTMENTS IN SECURITIES $ $ — $ Alger Small Cap Growth Institutional Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 25,021,305 $ 25,021,305 — — Consumer Staples 4,792,612 4,792,612 — — Energy 3,726,962 3,726,962 — — Financials 9,162,143 9,162,143 — — Health Care 68,353,017 68,353,017 — — Industrials 20,013,923 20,013,923 — — Information Technology 78,872,310 78,872,310 — — Materials 4,230,110 4,230,110 — — TOTAL COMMON STOCKS $ $ — — PREFERRED STOCKS Health Care 2,557,000 — — 2,557,000 REAL ESTATE INVESTMENT TRUST Financials 8,323,318 8,323,318 — — RIGHTS Health Care — SPECIAL PURPOSE VEHICLE Financials 882,257 — — 882,257 TOTAL INVESTMENTS IN SECURITIES $ $ — $ - 27 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Capital Appreciation Institutional Fund Common Stocks Opening balance at November 1, 2015 $ 2,203,626 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 465,595 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at July 31, 2016 2,669,221 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2016 $ 465,595 Alger Capital Appreciation Institutional Fund Preferred Stocks Opening balance at November 1, 2015 $ 15,625,491 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 1,329,186 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at July 31, 2016 16,954,677 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2016 $ 1,329,186 - 28 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Capital Appreciation Focus Fund Preferred Stocks Opening balance at November 1, 2015 $ 345,713 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 1,536 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at July 31, 2016 347,249 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2016 $ 1,536 FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Mid Cap Growth Institutional Fund Common Stocks Opening balance at November 1, 2015 $ 115,585 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 23,959 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at July 31, 2016 139,544 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2016 $ 23,959 - 29 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Mid Cap Growth Institutional Fund Preferred Stocks Opening balance at November 1, 2015 $ 2,711,929 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (541,333 ) Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at July 31, 2016 2,170,596 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2016 $ (541,333 ) Special Purpose Alger Mid Cap Growth Institutional Fund Vehicle Opening balance at November 1, 2015 $ 240,362 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 33,218 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at July 31, 2016 273,580 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2016 $ 33,218 - 30 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Small Cap Growth Institutional Fund Preferred Stocks Opening balance at November 1, 2015 $ 3,505,601 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (948,601 ) Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at July 31, 2016 2,557,000 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2016 $ (948,601 ) Alger Small Cap Growth Institutional Fund Rights Opening balance at November 1, 2015 $ — Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at July 31, 2016 — The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2016 $ — - 31 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Special Purpose Alger Small Cap Growth Institutional Fund Vehicle Opening balance at November 1, 2015 $ 775,134 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 107,123 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at July 31, 2016 882,257 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2016 $ 107,123 The following table provides quantitative information about our Level 3 fair value measurements of our investments as of July 31, 2016. In addition to the techniques and inputs noted in the table below, according to our valuation policy we may also use other valuation techniques and methodologies when determining our fair value measurements. The table below is not intended to be all-inclusive, but rather provides information on the Level 3 inputs as they relate to our fair value measurements. - 32 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Fair Value Valuation Unobservable July 31, 2016 Methodology Input Range Alger Capital Appreciation Institutional Fund Common Stocks $ 39,891 Income Discount Rate 40 % Approach Common Stocks 2,629,330 Performance Market Multiple 11.5x-12.3x Multiple Methodology (xRevenue) Preferred Stocks 1,144,151 Income Discount Rate 40 % Approach Preferred Stocks 3,690,198 Discounted Cash Discount Rate 20 % Flow Preferred Stocks 12,120,328 Performance Market Multiple 11.5x-12.3x Multiple Methodology (xRevenue) Alger Capital Appreciation Focus Fund Preferred Stocks $ 347,249 Income Discount Rate 20 % Approach Alger Mid Cap Growth Institutional Fund Common Stocks $ 2,858 Income Discount Rate 40 % Approach Common Stocks 136,686 Performance Market Multiple 11.5x-12.3x Multiple Methodology (xRevenue) Preferred Stocks 70,976 Income Discount Rate 40 % Approach Preferred Stocks 1,001,145 Discounted Cash Discount Rate 20-28 % Flow Preferred Stocks 630,047 Performance Market Multiple 11.5x-12.3x Multiple Methodology (xRevenue) Preferred Stocks 468,428 Discounted Cash Discount Rate 20.7 % Flow Weight 40 % Liquidation Estimated Recover NA Analysis Levels Weight 60 % Special Purpose Vehicle 273,580 Performance Market Multiple 4.38x-4.88x Multiple Methodology (xRevenue) Alger Small Cap Growth Institutional Fund Preferred Stocks 1,965,265 Discounted Cash Discount Rate 20-28 % Flow Preferred Stocks 591,735 Discounted Cash Discount Rate 20.7 % Flow Weight 40 % - 33 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Liquidation Estimated Recover NA Analysis Levels Weight 60 % Special Purpose Vehicle 882,257 Performance Market Multiple 4.38x-4.88x Multiple Methodology (xRevenue) The significant unobservable inputs used in the fair value measurement of the company’s securities are revenue and EBITDA multiples, discount rates, and the probabilities of success of certain outcomes. Significant increases and decreases in these inputs in isolation and interrelationships between those inputs could result in significantly higher or lower fair value measurements as noted in the table above. On July 31, 2016 there were no transfers of securities between Level 1, Level 2 and Level 3 Certain of the Fund’s assets and liabilities are held at carrying amount or face value, which approximates fair value for financial statement purposes. As of July 31, 2016, such assets are categorized within the disclosure hierarchy as follows: TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 Cash, Foreign cash and Cash equivalents: Alger Capital Appreciation Institutional Fund $ 101,259,124 $ 101,259,124 — — Alger Capital Appreciation Focus Fund 4,330,615 4,330,615 — — Alger Mid Cap Growth Institutional Fund 4,781,895 4,781,895 — — Alger Small Cap Growth Institutional Fund 679 679 — — Total $ $ — — NOTE 4 — Derivatives: Financial Accounting Standards Board Accounting Standards Codification 815 – Derivatives and Hedging (“ASC 815”) requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of and gains and losses on derivative instruments, and disclosures about credit-risk-related contingent features in derivative agreements. Options— The Funds seek to capture the majority of the returns associated with equity market investments. To meet this investment goal, the Funds invest in a broadly diversified portfolio of common stocks, while also buying and selling call and put options on equities and equity indices. The Funds purchase call options to increase their exposure to the stock market and also provide diversification of risk. The Funds purchase put options in order to protect from significant market declines that may occur over a short period of time. The Funds will write covered call and cash secured put options to generate cash flows while reducing the volatility of the Funds’ portfolios. The cash flows may be an important source of the Funds’ returns, although written call options may reduce the Funds’ ability to profit from increases in the value of the underlying security or equity portfolio. The value of a call option generally increases as the price of the underlying stock increases and decreases as the stock decreases in price. Conversely, the value of a put option generally increases - 34 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) as the price of the underlying stock decreases and decreases as the stock increases in price. The combination of the diversified stock portfolio and the purchase and sale of options is intended to provide the Funds with the majority of the returns associated with equity market investments but with reduced volatility and returns that are augmented with the cash flows from the sale of options. During the three months ended July 31, 2016, options were used in accordance with these objectives. The Funds’ option contracts were not subject to any rights of offset with any counterparty. All of the Funds’ options were exchange traded which utilize a clearing house that acts as an intermediary between buyer and seller, receiving initial and maintenance margin from both, and guaranteeing performance of the option contract. For the three months ended July 31, 2016, there were no open derivative instruments. NOTE 5 — Affiliated Securities: The securities listed below are deemed to be affiliate’s of the Funds because the Funds or their affiliates owned 5% or more of the company’s voting securities during all or part of the period ended July 31, 2016. Purchase and sale transactions and dividend income earned during the period were as follows: - 35 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Shares at Shares at Value at October 31, July 31, Dividend July 31, Security 2015 Additions Reductions 2016 Income 2016 Alger Capital Appreciation Institutional Fund Common Stocks Choicestream Inc.* 124,658 — — 124,658 — $ 39,891 Preferred Stocks Choicestream, Inc. 3,575,473 — — 3,575,473 — 1,144,151 Class A & Class B* Alger Capital Appreciation Focus Fund Preferred Stocks Prosetta Biosciences, 76,825 — — 76,825 — 347,249 Inc.* Alger Mid Cap Growth Institutional Fund Common Stocks Choicestream Inc.* 8,930 — — 8,930 — $ 3,751 Preferred Stocks Choicestream, Inc. 221,801 — — 221,801 — 70,976 Class A & Class B* Prosetta Biosciences, 166,009 — — 166,009 — 750,361 Inc.* Tolero Pharmaceuticals, 354,870 — — 354,870 — 468,428 Inc.* Alger Small Cap Growth Institutional Fund Preferred Stocks Prosetta Biosciences, 133,263 — — 133,263 — 602,349 Inc.* Tolero Pharmaceuticals, 448,284 — — 448,284 — 591,735 Inc.* * Non –income producing security. - 36 - ITEM 2. Controls and Procedures. (a) Based on their evaluation of Registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) as of a date within 90 days of the filing of this document, Registrant’s principal executive officer and principal financial officer found Registrant’s disclosure controls and procedures to provide reasonable assurances that information required to be disclosed by Registrant in the reports it files under the Securities Exchange Act of 1934 (a) is accumulated and communicated to Registrant’s management, including its principal executive officer and principal financial officer, as appropriate to allow timely decisions regarding required disclosure, and (b) is recorded, processed, summarized and reported within the time periods specified in the rules and forms adopted by the U.S. Securities and Exchange Commission. (b) No changes in the registrant’s internal control over financial reporting occurred during the registrant’s last fiscal quarter that materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3. Exhibits. Certifications of principal executive officer and principal financial officer as required by Rule 30a-2(a) under the Investment Company Act of 1940 are attached as Exhibit 99. CERT. - 37 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Alger Institutional Funds By /s/Hal Liebes Hal Liebes President Date: September 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Hal Liebes Hal Liebes President Date: September 28, 2016 By /s/ Michael D. Martins Michael D. Martins Treasurer Date: September 28, 2016 - 38 -
